Citation Nr: 0912539	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for anxiety disorder, to include panic disorder and 
depression, prior to September 27, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for anxiety disorder, to include panic disorder and 
depression, since September 27, 2007.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine. 

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the bilateral thumb and 
right index finger.

5.  Entitlement to an initial compensable rating for 
hemorrhoids. 

6.  Entitlement to service connection for right shoulder 
pain. 

7.  Entitlement to service connection for corneal abrasion of 
the left eye. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to 
March 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

During the pendency of the appeal, a December 2007 RO rating 
decision granted the Veteran an increased rating of 50 
percent for service-connected anxiety disorder, to include 
panic disorder and depression, effective September 27, 2007.  
The Veteran has indicated he is not satisfied with the 
50 percent evaluation, and thus the appeal continues.

The Veteran testified before the undersigned acting Veterans 
Law Judge in December 2008.  A transcript of that hearing has 
been associated with the claims file.  

At the December 2008 Board hearing, the Veteran testified he 
had radiculopathy secondary to his service-connected 
degenerative disc disease of the cervical spine and his 
service-connected degenerative joint disease of the bilateral 
thumb and right index finger.  He also raised a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.  Therefore, the Board refers these issues to 
the RO for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal have been accomplished.  

2.  Prior to September 27, 2007, anxiety disorder, to include 
panic disorder and depression, was not manifested by 
occupational and social impairment with reduced reliability 
and productivity.

3.  Since September 27, 2007, anxiety disorder, to include 
panic disorder and depression, is not manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

4.  Degenerative disc disease of the cervical spine is not 
manifested by forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.
  
5.  Degenerative joint disease of the right thumb and right 
index finger is not manifested by a gap of more than 2 inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, or of a gap of one inch or 
more between the index fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; and, extension limited by more than 30 degrees.

6.  Degenerative joint disease of the left thumb is 
manifested by periarticular pathology productive of painful 
motion, but is not manifested by a gap of more than 2 inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

7.  Hemorrhoids are not manifested by large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

8.  The Veteran is not currently shown to have a diagnosed 
right shoulder disability.  

9.  The Veteran's corneal abrasion of the left eye is less 
likely as not due to military service. 


CONCLUSIONS OF LAW

1.  Prior to September 27, 2007, the criteria for an initial 
evaluation in excess of 30 percent for anxiety disorder, to 
include panic disorder and depression, were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434-9413 (2008).  

2.  Since September 27, 2007, the criteria for an initial 
evaluation in excess of 50 percent for anxiety disorder, to 
include panic disorder and depression, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9434-9413.  

3.  The criteria for an initial evaluation in excess of 
20 percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).  

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right thumb and 
right index fingers have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5228, 5229 
(2008).  

5.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left thumb have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019, 5228.  

6.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 
4.114 including Diagnostic Code 7336 (2008).  

7.  A disability manifested by right shoulder pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  

8.  Corneal abrasion of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In April 2006, prior to the 
rating decision on appeal , the RO sent the Veteran a letter 
informing him of the evidence necessary to substantiate a 
claim for service connection.  In June 2006 and August 2006 
the RO sent the Veteran letters advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  Thus, the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claims on appeal and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the April 2006, June 2006, and 
August 2006 letters satisfied the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) required that 
notice to a claimant pursuant to VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
documents fully meeting the VCAA's notice requirements were 
provided to the Veteran both before and after the rating 
action on appeal.  The Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

Here, the RO gave the Veteran notice of what was required to 
substantiate the claim on appeal, and the Veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  Neither in response to the documents cited above, 
nor at any other point during the pendency of this appeal, 
has the Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2008).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the in 
rating cases, a claimant must be informed of the rating 
formulae for all possible schedular ratings for an applicable 
rating criteria.  Here, the Board finds that this was 
accomplished in November 2006 and August 2007 Statements of 
the Case (SOC), which suffices for Dingess.  Dingess also 
held that VA notice must include information regarding the 
effective date that may be assigned, and this has was 
expressly done in a follow-up letter sent to the Veteran in a 
December 2007 letter.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in March 2006, 
September 2007, and October 2007.  The Veteran has also been 
afforded a hearing before the Board.  

The Board notes that the Veteran's representative asserted 
that his case should be remanded for new VA examinations 
because they are over a year old.  The Board notes that when 
a Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  However, in this case neither the 
Veteran nor his representative asserted that his service-
connected disabilities were worse then the last VA 
examination.  Also, the Board notes that remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
will proceed with the examinations on record. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis
A.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§  
3.102, 4.3 (2008).  The Veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

1.  Anxiety disorder, to include panic disorder and 
depression

In the June 2006 rating decision, the RO granted service 
connection and an initial 30 percent disability rating, 
effective April 1, 2006, for his anxiety disorder, to include 
panic disorder and depression.  In the December 2007 rating 
decision, the RO granted the Veteran a 50 percent disability 
rating, effective September 27, 2007. 

At the May 2006 VA examination, the Veteran stated he had 
trouble sleeping and was awakened by a lot of anxiety.  He 
reported anxiety attacks, shortness of breath, tightening in 
the chest, and that he felt he was going to pass out.  The 
examiner stated the Veteran's insight was adequate and his 
affect was normal, although at times when he was discussing 
his emotional difficulties, he became tearful.  He described 
the Veteran's mood as dysphoric and noted he had occasionally 
cried during the interview and had a depressed appetite, 
energy, and anhedonia.  He described the Veteran as feeling 
hopeless and helpless.  The examiner noted the Veteran had 
periods of anxiety with frequent worries, muscle tensions, 
and feelings of dread.  He assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 50 and stated the 
Veteran's anxiety disorder was of moderate severity. 

The Veteran had a VA examination in September 2007, wherein 
he reported that he had trouble sleeping.  He reported panic 
attacks three to four times a week in which he had rapid 
breathing, increased heart rate, and sweating.  He also 
experienced loss of interest in usual activities.  He had 
constant anxiety and felt that he was nervous and something 
was wrong all the time.  He was currently prescribed Prozac 
and Anafranil and reported that they were somewhat effective 
in managing his symptoms.  The examiner stated the Veteran's 
speech was clear, coherent, and goal directed.  He was alert 
and oriented to time, place, and manner.  His short-term 
memory and concentration were somewhat impaired; however, his 
long term memory was within normal limits.  His affect and 
mood were both anxious.  There was no evidence of any thought 
of perceptual disturbance and no current suicidal or 
homicidal ideation and his thought process was devoid of 
delusion.  The examiner stated that the Veteran's symptoms 
included not only feelings of nervousness but rituals 
involving checking and hand washing, which interfered to a 
significant degree with his family relationships as well as 
his ability to participate in recreation and occupational 
functioning.  He assigned a GAF score of 45. 

At the hearing before the Board, the Veteran testified that 
he had thoughts of harming himself but not others.  His wife 
testified that he had obsessive rituals that delayed them.  
She also testified that he easily angered and would not allow 
people to come to the house.

Under the criteria for evaluating anxiety, a 30 percent 
rating is assigned when the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9434-9413.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 50 (which falls into the range of 41-50) 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

a.  Evaluation in excess of 30 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent prior to 
September 27, 2007.  Specifically, the Board finds the 
evidence does not establish that the service-connected 
psychiatric disorder was manifested by occupational and 
social impairment with reduced reliability and productivity.  
At the May 2006 VA examination, while the Veteran reported 
having panic attacks on a regular basis, there was no 
evidence of any circumstantial, circumlocutory, or 
stereotyped speech.  In fact, there was evidence to the 
contrary.  The examiner noted the Veteran was logical and 
goal directed during the interview.  He also stated the 
Veteran was alert and oriented to person, situation, and 
place.  There was no pressured speech or grandiosity, and no 
evidence of a disorder involving thought processes or 
content.  Immediate, recent, and remote memory were all 
reported to be intact.  This is evidence against a finding of 
impairment of short- and long-term memory.  

On the whole, the Board finds that the Veteran does not meet 
the criteria for a 50 percent evaluation prior to September 
27, 2007.  For the most part, the Veteran was generally 
functioning independently, appropriately, and effectively.  
He had been married to his wife for 22 years and described 
their relationship as "good."  The examiner stated the 
Veteran had good eye contact, his attention was within normal 
limits, and he was not distractible.  He also stated the 
Veteran had no tics or odd motor behaviors.  

The Board is aware that the examiner assigned a GAF score of 
50, which contemplates symptoms that fall under the 
70 percent evaluation; however, it has accorded more 
probative value to the clinical findings reported by the 
examiner that were specific to the symptoms the Veteran was 
exhibiting during the interview than the cursory assignment 
of a GAF score, which score was not explained.  The Veteran's 
symptoms do not more closely approximate the criteria 
required for a 50 percent rating.  Again, the May 2006 VA 
examination report showed no evidence of a flattened affect, 
or circumstantial, circumlocutory, or stereotyped speech.  
The Veteran is not shown to have difficulty in understanding 
complex commands, and there is no impairment of short- and 
long-term memory.  There is also no evidence of impaired 
judgment or abstract thinking.  Hence, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b). 

b.  Evaluation in excess of 50 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent prior as of 
September 27, 2007.  Specifically, the Board finds the 
evidence does not establish that the service-connected 
anxiety was manifested by occupational and social impairment 
with deficiencies in most areas.  At the September 2007 VA 
examination, the examiner made a specific finding that the 
Veteran had no current homicidal or suicidal ideation.  This 
is evidence against suicidal ideation.  The Veteran's speech 
was described as clear, coherent, and goal directed, which is 
evidence against speech being intermittently illogical, 
obscure, or irrelevant.  He was alert and oriented to person, 
place, and time.  This is evidence against spatial 
disorientation.  The Veteran was appropriately dressed and 
groomed, which is evidence against neglect of personal 
appearance and hygiene.  The Board notes the undersigned had 
an opportunity to observe the Veteran at the December 2008 
hearing.  The undersigned found the Veteran's testimony to be 
relevant and logical, and he did not look unkempt.  

The Veteran has been married to his wife for 23 years, which 
is evidence against a finding of the inability to establish 
and maintain effective relationships.  There was no evidence 
either in the September 2007 examination report or at the 
December 2008 hearing to show the Veteran was having near-
continuous panic attacks or depression.

The Board is aware that the Veteran has described symptoms 
that would establish a basis to grant a higher evaluation.  
He testified he had thoughts of harming himself.  His wife 
stated the Veteran had obsessive rituals.  She also testified 
that he easily angered and would not allow people to come to 
the house.  In the September 2007 VA examination report, the 
examiner made a notation that the Veteran had rituals 
"involving checking and hand washing, which are interfering 
to a significant degree with his family relationships."  The 
examiner entered a GAF score of 45, which symptoms under that 
score correlate with the symptoms described under the 
70 percent evaluation.  However, the Board finds that on the 
whole, the Veteran does not meet the criteria for a 
70 percent evaluation.  The Veteran's report of symptoms at 
the September 2007 examination and the December 2008 Board 
hearing were wholly relevant, logical, and well thought out.  
He was fully aware of his surroundings, and there was no 
evidence of neglect of personal appearance.  He has been 
married to his wife for more than 20 years.  While the 
Veteran may have one of the symptoms that fall under the 
70 percent evaluation, the preponderance of the evidence is 
against a finding that he meets the criteria for the 
70 percent evaluation for all the reasons described above.  

The Board has accorded more probative value to the clinical 
findings reported by the examiner in the September 2007 
examination report that were specific to the symptoms the 
Veteran was exhibiting during the interview than the cursory 
assignment of a GAF score, which score was not explained.  
The Veteran's symptoms do not more closely approximate the 
criteria required for a 70 percent rating.  At the time of 
the examination, the only symptom the Veteran demonstrated 
under the 70 percent evaluation involved obsessional rituals.  
Hence, the evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
psychiatric disorder, and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Thus, 
referral for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings different from 
that found by the RO pursuant to Fenderson, supra.

2.  Degenerative disc disease of the cervical spine

The June 2006 RO rating decision granted the Veteran service 
connection and an initial 20 percent disability rating for 
degenerative disc disease of the cervical spine. 

The Board notes that disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides a 20 percent disability 
rating is assigned for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  

For VA compensation purposes, normal forward flexion, 
extension, and lateral flexion of the cervical spine is 0 to 
45 degrees.  Id. at Note (2).  Normal rotation is 0 to 
80 degrees.  Id.  The combined range of motion refers to the 
sum of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  Id. at Note 
(1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

At the Veteran's May 2006 VA examination his range of motion 
for his cervical spine for flexion was from 0 degrees to 26 
degrees with pain, his extension was from 0 to 28 degrees 
with pain, his lateral range of motion for the right side was 
0 degrees to 30 degrees, and for the left side it was from 0 
degrees to 28 degrees.  It was noted that his range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance. 

At the September 2007 VA examination, the Veteran's cervical 
spine range of motion for flexion was from 0 to 20 degrees 
with pain, extension was from 0 to 14 degrees with pain, 
lateral flexion was from 0 to 12 degrees for the right side, 
and 0 to 8 degrees for the left side.  It was noted that the 
Veteran had moderate paravertebral muscle spasm and 
tenderness; however, his range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected degenerative disc disease 
of the cervical spine warrants an initial rating higher than 
20 percent.  There is no medical evidence that the Veteran 
had forward flexion of the cervical spine 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  The VA 
examinations have shown that his flexion has been, at worst, 
20 degrees.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  There is medical evidence that the Veteran 
had pain with range of motion limited; however, there was no 
evidence that there was additional limitation of function due 
to fatigue, weakness, or lack of endurance.  The Board 
accordingly finds that the 20 percent rating adequately 
compensates the Veteran for his symptoms, including 
limitation of motion, pain, and weakness.  Hence, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
cervical spine disorder, and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluation assigned for the disability.  Thus, 
referral for extra-schedular consideration is not in order.  
See Floyd, 9 Vet. App. at 95 (1996); Bagwell, 9 Vet. App. 
337. 

3.  Degenerative joint disease of the bilateral thumb and 
right index finger

In a June 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the bilateral 
thumb and right index finger and assigned a noncompensable 
evaluation.  In a November 2006 rating decision, the RO 
granted a 10 percent disability rating under Diagnostic Code 
5019, which addresses bursitis.  38 C.F.R. § 4.71a.

Under the provisions of Diagnostic Code 5019, it states that 
bursitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. 4.71a.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f).  

Under Diagnostic Code 5228, a 10 percent rating is warranted 
for limitation of thumb motion where there is a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 20 percent rating 
is warranted for a gap more than two inches (5.1 cm).  Id.

Under Diagnostic Code 5229, a noncompensable rating is 
warranted where there is limitation of motion of either index 
or long finger, if there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; 
and, extension is limited by no more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229.  Where there is a 
gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; and, extension limited by more 
than 30 degrees, a 10 percent rating is warranted.  Id.  

In the May 2006 VA examination report, the examiner noted 
that compositely and bilaterally the metacarpophalangeal 
joints were normal without pain bilaterally with palmar 
flexion of 0 to 70 degrees pain free except for the index 
finger that had pain from 0 to 30 degrees total endpoint.  
The proximal interphalangeal joints were pain free 
bilaterally 0 to 90 degrees except for the right index finger 
that has pain from 0 to 30 total endpoint.  The distal 
interphalangeal joints flexed bilaterally with pain from 0 to 
20 degrees total endpoint.  The hands as a unit had 0 inches 
between the proximal transverse crease and the fingertips as 
well as the thumbs pad.  Muscle strength was 5/5 with 
adequate bulk and tone.  There was no decrease in dexterity 
with twisting.  Diagnostic tests revealed degenerative 
changes at the interphalangeal joint of both thumbs and also 
degenerative changes of the right index finger.  The examiner 
diagnosed degenerative joint disease of the right index and 
degenerative joint disease of the bilateral thumb. 

At the October 2007 VA examination, the Veteran stated that 
the pain in his right index finger and both thumbs had 
increased since his last VA examination.  He reported that 
activities of daily living, i.e., chores, dressing, driving, 
and sleeping, were affected.  He reported flare-ups of pain 
every day that were severe, a 10 out 10, and lasted all day.  

Examination of the right hand showed an anatomical defect of 
the distal right thumb with a 20 degree flexion deformity.  
Opposition was 0 inches throughout but the fingers to the mid 
palm was 2.5 inches.  Anatomical defect of the left thumb had 
a visible 20 degree flexion deformity.  No other defects were 
seen.  Opposition was 0 inches throughout.  Fingers to the 
mid palm were 3 inches with pain.  Range of motion of the 
right index finger was that the metacarpophalangeal extended 
to 0 degrees midline with pain and flexion was from 0 to 40 
degrees with pain.  The proximal interphalangeal extended 
from 0 degrees midline with pain and flexion from 0 to 
90 degrees.  The distal interphalangeal extension was from 0 
degrees midline with pain and flexion was from 0 degrees to 
30 degrees with pain, total endpoint.  The right thumb 
proximal interphalangeal extension lacked 20 degrees to 
midline and flexion was from 20 to 30 degrees with pain.  The 
left hand, left thumb proximal interphalangeal extension was 
lacked 20 degrees to midline and flexion was from 20 to 30 
degrees with pain.  Muscle strength was 5 out of 5 with 
adequate bulk and tone of the interosseus muscles, thenar, 
and hypothenar eminence.  His right hand is the dominant hand 
and the dexterity of both hands was intact with grasping, 
pushing, pulling, and twisting.  The VA examiner diagnosed 
right index finger with avulsion fracture of the distal 
interphalangeal on the right and bilateral arthritis of the 
thumb. 

At the December 2008 hearing, the Veteran testified that the 
pain in his thumbs and fingers awoke him during the course of 
the night and that he had a hard time moving them.  He 
described having pain constantly. 

The Veteran was originally granted a 10 percent disability 
rating for degenerative joint disease of the bilateral thumb 
and right index finger.  However, after a careful review of 
the VA treatment records and VA examinations the Board finds 
that the Veteran should be granted separate disability 
ratings for his degenerative joint disease of the right thumb 
and degenerative joint disease of the left thumb.  Under 
38 C.F.R. § 4.59, it states that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  The evidence establishes that 
the Veteran has pain in both thumbs.  Thus, he is entitled to 
a 10 percent evaluation for each involved thumb.  See id.

The Board finds, however, that the preponderance of the 
evidence is against a finding that he warrants an initial 
evaluation in excess of 10 percent for each hand.  There is 
no competent evidence that he meets the criteria for the 
20 percent evaluation under Diagnostic Code 5228 as to his 
bilateral thumb, as there is no gap of more than 2 inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  There is also no competent evidence 
that he meets the criteria for a separate 10 percent 
evaluation for limitation of motion of the right index finger 
under Diagnostic Code 5229, as there is no evidence of a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; and, extension limited by more than 30 
degrees.

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  The service-connected 
degenerative joint disease of the thumbs bilaterally did not 
have additional limitation of function due to fatigue, 
weakness, pain, or lack of endurance.  The current 10 percent 
rating for each thumb contemplate any pain on limitation of 
motion and does not warrant an additional rating under 
DeLuca.  Hence, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b). 

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
bilateral finger disabilities, and the manifestations of such 
are consistent with the assigned schedular evaluations.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the evaluations assigned.  Thus, referral for 
extra-schedular consideration is not in order.  See Floyd, 9 
Vet. App. at 95 (1996); Bagwell, 9 Vet. App. 337. 

4.  Hemorrhoids

In the November 2006 rating decision, The RO granted service 
connection for hemorrhoids and assigned a noncompensable 
disability rating.  The Veteran testified that his service-
connected hemorrhoids warranted a compensable disability 
rating. 

The Veteran's service-connected hemorrhoids have been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides 
ratings for internal or external hemorrhoids.  A 
noncompensable rating is warranted for mild or moderate 
hemorrhoids.  A 10 percent disability rating is warranted for 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In the May 2006 VA examination report, the examiner noted the 
Veteran had internal hemorrhoids only.  The Veteran reported 
that he took a medicated enema for internal hemorrhoids.  He 
stated his hemorrhoids bled almost daily with every bowel 
movement and they itched.  He also stated that he had some 
leakage of fecal matter associated with flatulence that 
required changing his underwear 1 to 2 times per month, but 
that otherwise he had good sphincter control.  The examiner 
internal hemorrhoids. 

The Veteran had a September 2007 VA examination wherein he 
reported that he had occasional bleeding and occasional 
leakage of the stool; however, it was not always preceded by 
a bowel abnormality, but could happen randomly.  He reported 
that he took the medication ProctoFoam.  On examination, 
there was no sign of external hemorrhoids or skin tags.  
There was no gross bleeding or any other significant 
abnormalities on internal examination.  The VA examiner 
diagnosed internal hemorrhoids by history.  It was noted that 
the Veteran had banding performed in 1997; however, he still 
had monthly bleeding and occasional stool leakage.  There was 
no significant pain-only occasional soreness and itching. 

After careful review of the Veteran's VA examinations and the 
Veteran's testimony the Board finds that the Veteran's 
service-connected hemorrhoids do not warrant a compensable 
rating of 10 percent since there is no competent evidence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The Board 
is aware of the Veteran's report of leakage and internal 
hemorrhoids, but without objective evidence to corroborate 
the Veteran's allegation, the Board finds that it will not 
accept such report of symptoms.  The Veteran has been 
provided with two VA examinations, and during both 
examinations, the examiner did not find external hemorrhoids 
or any bleeding.  The Board has accorded more probative value 
to the clinical findings made my medical professionals than 
to the Veteran's statements.  Hence, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b). 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
hemorrhoids, and the manifestations of such are consistent 
with the assigned schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation assigned.  Thus, referral for extra-schedular 
consideration is not in order.  See Floyd, 9 Vet. App. at 95 
(1996); Bagwell, 9 Vet. App. 337. 

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

1.  Right shoulder pain

The Veteran testified that he had a right shoulder disability 
due to military service.  The Board notes that the Veteran is 
service connected for left shoulder arthritis.  He testified 
that he could not lift his arm above his head.

A careful review of the Veteran's service medical records did 
not reveal any complaints or treatment of any in-service 
injury to the right shoulder.  

At the May 2006 VA examination, the Veteran stated that he 
had pain in his shoulder since the 1990's working as a supply 
specialist with lifting heavy equipment.  He denied constant 
pain, stiffness, swelling, heat, redness, instability, or 
locking; however, any above shoulder lifting would bring on 
severe 8 out of 10 pain.  X-ray studies revealed degenerative 
changes in the left shoulder only.  The VA examiner stated 
that objective data did not support a diagnosis for right 
cuff impingement syndrome of the right shoulder at that time.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran has a right shoulder disability 
due to service.  Specifically, the Board finds that the 
Veteran does not have a right shoulder disability as 
contemplated by the statute.  In the May 2006 VA examination 
report, the examiner made a determination that the Veteran 
did not have a right shoulder disability.  There is no 
competent evidence to refute this medical determination.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a).

In this case, while the veteran has complained of pain in his 
right shoulder, and his wife testified as to the pain the 
Veteran experiences, there is no competent evidence of a 
right shoulder disability.  The Board does not doubt that the 
veteran experiences pain in this area; however, there is a 
lack of objective medical evidence that the veteran has a 
current right shoulder disability due to that pain.  Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Without competent evidence of a current right shoulder 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

2.  Corneal abrasion of the left eye

The Veteran testified that during service he was hit in the 
eye and that he has a current diagnosed corneal abrasion of 
the left eye due to his military service. 

A careful review of the Veteran's service medical records 
revealed that in October 1995 he was hit in the eye.  In July 
1996 it was noted that he had eye trouble but wore contacts 
and in August 1996 it was noted that he had defective visual 
acuity. 

At the July 2006 VA examination, the Veteran reported that 
during service he was hit in the left eye and was treated 
with topical eye medication and an eye patch.  He stated that 
since that in-service accident he had some blurring of the 
vision in his left eye; however, he denied other symptoms 
which included distorted vision, diplopia, visual field 
defect, watery eyes, or eye swelling.  The examiner diagnosed 
hyperopia with astigmatism, presbyopia, and posterior 
polymorphous dystrophy; however, he also stated that there 
was no evidence of corneal abrasion.  The examiner noted that 
the examination was significant for corneal findings in the 
left eye; however, it was his opinion that the scarring was 
not related to an old corneal abrasion but appeared to be 
suggestive of an uncommon corneal dystrophy.  He stated that 
could occur asymmetrically in one eye and may have a history 
that coincided with the onset of the Veteran's difficulties.  

The October 2007 VA examination report shows that the 
examiner reviewed the Veteran's claims file.  He noted that a 
review of the service treatment records showed that the 
Veteran was poked in the left eye in September 1992 and that 
he was diagnosed with a conjunctival abrasion and appropriate 
drawing of the eye clearly delineated it as a conjunctival 
and not a corneal abrasion.  At an in-service ophthalmology 
appointment in October 1994 there was a history of eye trauma 
noted; however, the medical record documents showed that it 
was to the right eye and not the left eye.  At that time he 
was diagnosed with recurrent erosion syndrome secondary to 
prior corneal trauma and subsequent examinations showed 
corneal changes in the left eye at the level of Descemet's 
membrane.  

The examiner diagnosed the Veteran with high hyperopic 
refractive error with mild astigmatism in both eyes and 
corneal defect in the left eye at the level of Descemet's 
membrane.  He opined that it was less likely as not that the 
Veteran's trauma in 1992 to the left eye caused his current 
corneal findings.  He further stated that medical records 
from when the Veteran sought treatment for the injury did not 
comment that he had any corneal involvement from the injury 
at that time.  The Veteran's current corneal changes occurred 
during active duty; however, had these current changes been a 
result of trauma then it would be expected that a stromal 
scar would accompany this deeper defect within the cornea; 
however, in this case the overlying cornea was perfectly 
clear.  The VA examiner stated that it was not unusual for a 
corneal dystrophy to be present with highly asymmetrical 
findings and there were no obvious problems in the Veteran's 
right eye. 

After a careful review of the Veteran's service medical 
records, VA examinations, private treatment reports, and 
testimony, the Board finds that there is no medical evidence 
that the Veteran has a current diagnosis of a corneal 
abrasion of the left eye due to military service.  Two, 
different VA examiners have determined the Veteran does not 
have residuals from the corneal abrasion he sustained in 
service.  In the July 2006 examination report, the examiner 
stated there was no evidence of corneal abrasion.  In the 
October 2007 VA examination report, the examiner stated it 
was less likely as not that any current corneal findings were 
related to the 1992 trauma to the left eye.  There is no 
competent evidence to refute these opinions.

As to the Veteran's testimony, the Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Additionally, a 
layperson can certainly provide an eyewitness account visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability or diagnosing a current disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997).

Given these facts, the Board finds that service connection 
for corneal abrasion of the left eye must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).   


ORDER

Prior to September 27, 2007, an initial rating in excess of 
30 percent for anxiety disorder, to include panic disorder 
and depression, is denied. 

Since September 27, 2007, an initial rating in excess of 50 
percent for anxiety disorder, to include panic disorder and 
depression, is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied. 

An initial rating in excess of 10 percent for degenerative 
joint disease of the right thumb and right index fingers, is 
denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left thumb, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

A initial compensable rating for hemorrhoids is denied.

Service connection for right shoulder pain is denied. 

Service connection for corneal abrasion of the left eye is 
denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


